United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE AGRICULTURE,
FOOD SAFETY AND INSPECTION SERVICE,
Holcomb, KS, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0479
Issued: November 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 9, 2021 appellant filed a timely appeal from a February 3, 2021 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 21-0479.
On July 18, 2016 appellant, then a 52-year-old food inspector, filed an occupational disease
claim (Form CA-2) alleging that her plantar fasciitis condition was due to long hours of standing
and walking on cement floors while in the performance of duty. Appellant stopped work on
March 24, 2017 and has not returned. OWCP accepted the claim for bilateral plantar fasciitis, and
paid appellant wage-loss compensation on its periodic rolls effective April 30, 2017.
On October 11, 2018 OWCP issued a formal loss of wage-earning capacity (LWEC)
determination based upon appellant’s ability to earn $400.00 per week as a customer service
representative, Department of Labor’s Dictionary of Occupational Titles (DOT) No. 239.362014.It adjusted appellant’s wage-loss compensation, effective October 14, 2018, based on this
determination.
On November 9, 2018 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review. By decision dated March 15, 2019, a
hearing representative affirmed OWCP’s October 11, 2018 LWEC determination. The hearing

representative found that while there was documented medical conditions of degenerative joint
disease of the left knee, lumbosacral radiculopathy and sacroililitis, severe osteoarthritis in the
bones of the neck, and a cervical disc disorder and radiculopathy, the medical evidence did not
indicate that those conditions preexisted appellant’s work-related injury; thus, she found that those
conditions did not need to be taken into consideration as to whether the customer service position
was medically suitable.
On October 15, 2019 appellant requested reconsideration of OWCP’s October 11, 2018
LWEC determination. She submitted an August 27, 2019 medical report from Dr. Cody
Matthews, a family practitioner, who related that appellant was totally disabled due to her cervical
disc disease with foraminal stenosis. By decision dated November 6, 2019, OWCP denied
appellant’s request for reconsideration of the October 11, 2018 LWEC determination.
On January 29, 2021 OWCP received a request for reconsideration of OWCP’s October 11,
2018 LWEC determination. In her request,1 appellant indicated that she could no longer work as
a part-time or full-time customer service representative. She noted that Dr. Sajidkhan Pathan, a
Board-certified occupational medicine specialist, and Dr. Shaniqua McGraw, a Board-certified
family practitioner, increased her work restrictions and limited her standing and walking to one
hour per shift.
In reports dated December 14, 2020 and January 11, 2021, Dr. Pathan opined that
appellant’s bilateral plantar fibromatosis was aggravated by excessive/prolonged walking as a food
inspector. He agreed with the work restrictions which Dr. McGraw recommended on October 24,
2018, which limited appellant’s standing and walking to one hour per shift. In an attending
physician’s report (Form CA-20) dated December 14, 2020, Dr. Pathan reiterated his opinion that
appellant could work with restrictions of sitting and walking up to one hour per shift, as per
Dr. McGraw on October 24, 2018, for her work-related bilateral plantar fasciitis. A copy of
Dr. McGraw’s October 24, 2018 work-capacity evaluation (Form OWCP-5c) was provided.
Also received of record was a July 7, 2020 letter from Dr. Thomas M. Jones, , a podiatrist,
who opined that appellant could return to work with restrictions, including standing for shorter
periods of time, as a result of her chronic bilateral plantar fasciitis.
By decision dated February 3, 2021, OWCP denied appellant’s request for reconsideration
received on January 29, 2021 finding that it was untimely filed and failed to demonstrate clear
evidence of error.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision.2
Modification of an LWEC determination is unwarranted unless there is a material change
in the nature and extent of the injury-related condition, the employee has been retrained or
1

Appellant mistakenly dated her letter February 29, 2021.

2

C.H., Docket No. 19-1114 (issued April 30, 2020); B.H., Docket No. 18-1515 (issued June 20, 2019);
N.M., Docket No. 17-0262 (issued July 3, 2017).

2

otherwise vocationally rehabilitated, or the original determination was erroneous. 3 The burden of
proof is on the party seeking modification of the wage-earning capacity determination. 4 Unlike
reconsideration pursuant to 5 U.S.C. § 8128(a), there is no time limitation for requesting
modification of an LWEC determination. 5 Requests for modification should be reviewed carefully
to determine whether the claimant is seeking a reconsideration of a recen tly issued LWEC
determination, as opposed to a modification of the LWEC determination. 6
The Board finds that appellant’s January 29, 2021 request for reconsideration was, in fact,
a request for modification of OWCP’s October 11, 2018 LWEC determination. Appellant
specifically alleged and set forth evidence that her restrictions had changed due to her planter
fasciitis condition which raises the question of whether there had been a material change in the
nature and extent of her injury-related condition. It is well established that a claimant may
establish that a modification of an LWEC determination is warranted if there has been a showing
that there was, in fact, a material change in the nature and extent of her injury-related condition. 7
As OWCP improperly reviewed the case under the standard for an untimely
reconsideration request, the case must be remanded to OWCP for a de novo decision which
includes findings of fact as to whether appellant has met her burden of proof to establish
modification of her LWEC determination. 8

3

20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part 2
-- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
4

20 C.F.R. § 10.511.

5

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003).

6

Supra note 4, Federal (FECA) Procedure Manual, Chapter 2.1501.4a (June 2013).

7

See L.M., Docket No. 20-1038; see also C.R., Docket No. 14-0111 (issued April 4, 2014); Sharon C. Clement, 55
ECAB 552 (2004).
8

See L.H., Docket No. 18-1787 (issued July 29, 2019); R.Z., Docket No. 17-1455 (issued February 15, 2019).

3

IT IS HEREBY ORDERED THAT the February 3, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

